 

Exhibit 10.4.1

 

(Senior Executives, Long Term Performance Vesting)

 

 

LITHIA MOTORS, INC.

RESTATED RESTRICTED STOCK UNIT AGREEMENT

(Long Term Performance Vesting)

 

This Restated Restricted Stock Unit Agreement (“Agreement”), which amends and
restates in its entirely the Restricted Stock Unit Agreement dated February 1,
2013, is entered into pursuant to the Amended and Restated 2003 Stock Incentive
Plan (the “Plan”) as adopted by the Board of Directors and Shareholders of
Lithia Motors, Inc., an Oregon corporation (the “Company”) and as amended from
time to time. Unless otherwise defined herein, capitalized terms defined in this
Agreement shall have the meanings as defined in the Plan. Any inconsistency
between this Agreement and the terms and conditions of the Plan will be resolved
in accordance with the Plan. Compensation paid pursuant to this Agreement is
intended to qualify as performance-based compensation under Section 162(m) of
the Internal Revenue Code of 1986 (the “Code”).

 

“Recipient” 

 

 

 

Number of Restricted Stock Units (“RSUs”)

 

 

 

“Date of Grant” 

March 8, 2013

   

1.     GRANT OF RESTRICTED STOCK UNIT AWARD

 

1.1           The Grant. The Company hereby awards to Recipient and Recipient
accepts the award of RSUs specified above on the terms and conditions set forth
in this Agreement and as otherwise provided in the Plan (the “Award”). Each RSU
represents the right to receive one share of Class A Common Stock of the Company
(a “Share”) on an applicable Settlement Date (as defined in Section 1.4 of this
Agreement), subject to the terms of this Agreement and the Plan.

 

1.2           Forfeiture; Vesting.

 

(a)         Forfeiture. The RSUs are subject to forfeiture in accordance with
the performance criteria specified in Section 1.2(b) of this Agreement. On the
date that is the sixth anniversary of the Date of Grant, any RSUs that are not
vested are forfeited.

 

(b)         Vesting. Subject to the continued employment of Recipient with the
Company or any Subsidiary, a percentage of the RSUs shall vest, and no longer be
subject to forfeiture, on February 1 of the year following the fiscal year in
which the Company’s Pro Forma EPS (as defined in Section 1.2(c)) for the fiscal
year meets or exceeds the performance thresholds (each an “EPS Threshold”)
outlined in the following table.

 

EPS Threshold

Corresponding Vesting Percentage

   $ 4.00

33%

   $ 5.00

33%

   $ 6.00

34%

 

 
 

--------------------------------------------------------------------------------

 

 

(Senior Executives, Long Term Performance Vesting)

 

 

The number of RSUs that vest at any given time shall be rounded to the nearest
whole RSU, except that if EPS meets or exceeds $6.00, all unvested RSUs shall
vest. If more than one EPS Threshold is met or exceeded that was not met or
exceeded previously, the corresponding vesting percentages for each EPS
Threshold met or exceeded may be added together. Notwithstanding anything to the
contrary, once the EPS meets or exceeds any particular EPS Threshold and RSUs
are vested accordingly, no additional RSUs may vest in connection with EPS
meeting or exceeding that particular EPS Threshold again.

 

Example 1: For fiscal year 2013, the $4.00 EPS Threshold was not met or
exceeded. For fiscal year 2014, the Company’s Pro Forma EPS is $5.00. Because
$5.00 is equal to the $5.00 EPS Threshold and greater than the $4.00 EPS
Threshold, and because the $4.00 EPS Threshold was not previously met or
exceeded, 66% (the corresponding vesting percentages for the $4.00 EPS Threshold
and the $5.00 EPS Threshold, added together) of the RSUs vest effective February
1, 2015. If the Award were 1,000 RSUs, then 660 RSUs would vest effective
February 1, 2015.

 

Example 2: For fiscal year 2013, the Company’s Pro Forma EPS is $4.50. Because
$4.50 is higher than the $4.00 EPS Threshold, 33% of the RSUs vest effective
February 1, 2014. If the Award were 1,000 RSUs, then 330 RSUs would vest on
February 1, 2014. For fiscal year 2014, the Company’s earnings per share again
is $4.50. While $4.50 is higher than the $4.00 EPS Threshold, 33% of the RSUs
already vested because the Company’s earnings per share exceeded the $4.00 EPS
Threshold for fiscal year 2013. Therefore, no additional RSUs vest effective
February 1, 2015. For fiscal year 2015, the Company’s Pro Forma EPS is $6.00.
Because EPS met or exceeded $6.00, all remaining RSUs, or 670 RSUs, vest
effective February 1, 2016.

 

(c)     Calculation of Pro Forma EPS. “Pro Forma EPS” means the Company’s
consolidated diluted income (loss) per share, as set forth in the audited
consolidated statement of income for the Company and its subsidiaries for the
fiscal year, excluding non-operational transactions or disposal activities, for
example:

 

i.

asset impairment and disposal gain;

ii.

gains or losses on the sale of real estate or stores;

iii.

gains or losses on equity investment;

iv.

related income tax adjustments.

 

As soon as practicable after each fiscal year, the Director of Internal Audit of
the Company shall calculate the Pro Forma EPS, and shall submit those
calculations to the Committee. At or prior to the regularly scheduled meeting of
the Committee held in the first fiscal quarter, the Committee shall certify in
writing (which may consist of approved minutes of the meeting) the Pro Forma EPS
attained for the prior fiscal year. No Shares or other amounts shall be
delivered or paid unless the Committee certifies the Pro Forma EPS. The
Committee may reduce the amount of the compensation payable upon the attainment
of the performance goals based on such factors as it deems appropriate,
including subjective factors.

 

1.3          Clawback. If the Company’s financial statements are restated within
three years after it is determined that any EPS Threshold has been met or
exceeded, the EPS for the applicable period shall be recalculated (the resulting
number, the “Recalculated EPS”) based on the Company’s restated financial
statements. If the Recalculated EPS is less than the EPS calculated before the
Company’s financial statements were restated, Recipient shall repay to the
Company the number of Shares calculated by subtracting the number of Shares
Recipient would have received based on the Recalculated EPS from the number of
Shares Recipient received (the “Excess Shares”) and any dividend paid on the
Excess Shares (the “Excess Dividends”). If any Excess Shares are sold by
Recipient before the Company’s demand for repayment (including any Shares
withheld for taxes under Section 4 of this Agreement), Recipient shall repay to
the Company 100% of the proceeds of such sale or sales. The Committee may, in
its sole discretion, reduce the amount to be repaid by Recipient to take into
account the tax consequences of such repayment for Recipient.

 

 
2

--------------------------------------------------------------------------------

 

 

(Senior Executives, Long Term Performance Vesting)

 

 

If any portion of the Excess Shares and Excess Dividends was deferred under the
RSU Deferral Plan effective January 1, 2012 (the “Deferral Plan”), that portion
shall be recovered by canceling the amounts so deferred under the Deferral Plan
and any dividends or other earnings credited under the Deferral Plan with
respect to such cancelled amounts. The Company may seek direct repayment from
Recipient of any Excess Shares, Excess Dividends and proceeds not so recovered
and may, to the extent permitted by applicable law, offset such amounts against
any compensation or other amounts owed by the Company to Recipient. In
particular, such amounts may be recovered by offset against the after-tax
proceeds of deferred compensation payouts under the Company’s Deferred
Compensation Plan, the Company’s Supplemental Executive Retirement Plan at the
times such deferred compensation payouts occur under the terms of those plans.
Amounts that remain unpaid for more than 60 days after demand by the Company
shall accrue interest at the rate used from time to time for crediting interest
under the Deferred Compensation Plan.

 

1.4          Settlement of RSUs. There is no obligation for the Company to make
payments or distributions with respect to RSUs except for the distribution of
Shares with respect to vested RSUs. The issuance of one Share for each vested
RSU (the “Settlement”) may be subject to such conditions, restrictions and
contingencies as the Committee shall determine. The Company agrees not to
exercise its right under the Plan to settle the RSUs in any medium other than
Shares. Unless receipt of the Shares is validly deferred pursuant to the RSU
Deferral Plan effective January 1, 2012, RSUs shall be settled as soon as
practicable after they have vested (each date of Settlement, a “Settlement
Date”), but in no event later than March 15 of the calendar year following the
calendar year in which the RSUs vested. Notwithstanding the foregoing, the
payment dates set forth in this Section 1.4 have been specified for the purpose
of complying with the short-term deferral exception under Code Section 409A, and
to the extent payments are made during the periods permitted under Code Section
409A (including applicable periods before or after the specified payment dates
set forth in this Section 1.4), the Company shall be deemed to have satisfied
its obligations under the Plan and shall be deemed not to be in breach of its
payment obligations hereunder.

 

1.5          Termination of Recipient’s Employment; Extended Leave of Absence.
If Recipient’s employment is terminated for any reason, including a voluntary or
involuntary termination, or upon Recipient’s death, Disability or retirement,
any unvested RSUs will be forfeited. If Recipient is on unpaid leave for more
than six months, any unvested RSUs will be forfeited.

 

2.            REPRESENTATIONS AND COVENANTS OF RECIPIENT

 

2.1          No Representations by or on Behalf of the Company. Recipient is not
relying on any representation, warranty or statement made by the Company or any
agent, employee or officer, director, shareholder or other controlling person of
the Company regarding the RSUs or this Agreement.

 

2.2          Tax Considerations. The Company has advised Recipient to seek
Recipient’s own tax and financial advice with regard to the federal and state
tax considerations resulting from Recipient’s receipt of the Award and
Recipient’s receipt of the Shares upon Settlement of the vested portion of the
Award. Recipient understands that the Company, to the extent required by law,
will report to appropriate taxing authorities the payment to Recipient of
compensation income upon the Settlement of RSUs under the Award and Recipient
shall be solely responsible for the payment of all federal and state taxes
resulting from such Settlement.

 

 
3

--------------------------------------------------------------------------------

 

 

(Senior Executives, Long Term Performance Vesting)

 

 

2.3          Agreement to Enter into Lock-Up Agreement with an Underwriter.
Recipient understands and agrees that whenever the Company undertakes a firmly
underwritten public offering of its securities, Recipient will, if requested to
do so by the managing underwriter in such offering, enter into an agreement not
to sell or dispose of any securities of the Company owned or controlled by
Recipient, including any the RSUs, provided that such restriction will not
extend beyond 12 months from the effective date of the registration statement
filed in connection with such offering.

 

3.            GENERAL RESTRICTIONS OF TRANSFERS OF UNVESTED RSUS

 

3.1          No Transfers of Unvested RSUs. Recipient agrees for himself or
herself, his or her executors, administrators and other successors in interest
that none of the RSUs, nor any interest therein, may be voluntarily or
involuntarily sold, transferred, assigned, donated, pledged, hypothecated or
otherwise disposed of, gratuitously or for consideration prior to their vesting
in accordance with this Agreement.

 

3.2          Award Adjustments. The number of RSUs granted under this Award
shall, at the discretion of the Committee, be subject to adjustment under the
Plan in the event the outstanding shares of Common Stock are hereafter
increased, decreased, changed into or exchanged for a different number or kind
of shares of Common Stock or for other securities of the Company or of another
corporation, by reason of any reorganization, merger, consolidation,
reclassification, stock split up, combination of shares of Common Stock, or
dividend payable in shares of Common Stock or other securities of the Company.
If Recipient receives any additional RSUs pursuant to the Plan, such additional
(or other) RSUs shall be deemed granted hereunder and shall be subject to the
same restrictions and obligations on the RSUs as originally granted as imposed
by this Agreement.

 

3.3          Invalid Transfers. Any disposition of the RSUs other than in strict
compliance with the provisions of this Agreement shall be void.

 

4.            PAYMENT OF TAX WITHHOLDING AMOUNTS. To the extent the Company is
responsible for withholding income taxes, upon the vesting of the Award
Recipient must pay to the Company or make adequate provision for the payment of
all Tax Withholding. It is expected that the Award will vest under Section 1.2
of this Agreement during a period in which trading is not permitted under the
Company’s insider trading policy. To satisfy the Tax Withholding requirement,
Recipient irrevocably elects to settle the Tax Withholding obligation by the
Company withholding a number of Shares otherwise deliverable upon vesting having
a market value sufficient to satisfy the statutory minimum tax withholding of
Recipient. If the Company later determines that additional Tax Withholding was
or has become required beyond any amount paid or provided for by Recipient,
Recipient will pay such additional amount to the Company immediately upon demand
by the Company. If Recipient fails to pay the amount demanded, the Company may
withhold that amount from other amounts payable by the Company to Recipient.

 

5.            MISCELLANEOUS PROVISIONS

 

5.1          Amendment and Modification. Except as otherwise provided by the
Plan, this Agreement may be amended, modified and supplemented only by written
agreement of all of the parties hereto.

 

5.2          Assignment. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by Recipient
without the prior written consent of the Company.

 

5.3          Governing Law. To the extent not preempted by federal law, this
Agreement and the rights and obligations of the parties hereunder shall be
governed by and construed in accordance with the internal laws of the State of
Oregon applicable to the construction and enforcement of contracts wholly
executed in Oregon by residents of Oregon and wholly performed in Oregon. Any
action or proceeding brought by any party hereto shall be brought only in a
state or federal court of competent jurisdiction located in the County of
Multnomah in the State of Oregon and all parties hereto hereby submit to the in
personal jurisdiction of such court for purposes of any such action or
procedure.

 

 
4

--------------------------------------------------------------------------------

 

 

(Senior Executives, Long Term Performance Vesting)

 

 

5.4           Arbitration. The parties agree to submit any dispute arising under
this Agreement to final, binding, private arbitration in Portland, Oregon. This
includes not only disputes about the meaning or performance of the Agreement,
but disputes about its negotiation, drafting, or execution. The dispute will be
determined by a single arbitrator in accordance with the then-existing rules of
arbitration procedure of Multnomah County, Oregon Circuit Court, except that
there shall be no right of de novo review in Circuit Court and the arbitrator
may charge his or her standard arbitration fees rather than the fees prescribed
in the Multnomah County Circuit Court arbitration procedures. The proceeding
will be commenced by the filing of a civil complaint in Multnomah County Circuit
Court and a simultaneous request for transfer to arbitration. The parties
expressly agree that they may choose an arbitrator who is not on the list
provided by the Multnomah County Circuit Court Arbitration Department, but if
they are unable to agree upon the single arbitrator within ten days of receipt
of the Arbitration Department list, they will ask the Arbitration Department to
make the selection for them. The arbitrator will have full authority to
determine all issues, including arbitrability, to award any remedy, including
permanent injunctive relief, and to determine any request for costs and expenses
in accordance with Section 5.5 of this Agreement. The arbitrator’s award may be
reduced to final judgment in Multnomah County Circuit Court. The complaining
party shall bear the arbitration expenses and may seek their recovery if it
prevails. Notwithstanding any other provision of this Agreement, an aggrieved
party may seek a temporary restraining order or preliminary injunction in
Multnomah County Circuit Court to preserve the status quo during the arbitration
proceeding.

 

5.5          Attorney Fees. If any suit, action, or proceeding is instituted in
connection with any controversy arising out of this Agreement or the enforcement
of any right hereunder, the prevailing party will be entitled to recover, in
addition to costs, such sums as the court or arbitrator may adjudge reasonable
as attorney fees, including fees on any appeal.

 

5.6          Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not constitute a part
hereof.

 

5.7          Entire Agreement. This Agreement and the Plan embody the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and supersedes all prior written or oral communications
or agreements all of which are merged herein. There are no restrictions,
promises, warranties, covenants, or undertakings, other than those expressly set
forth or referred to herein.

 

5.8          No Waiver. No waiver of any provision of this Agreement or any
rights or obligations of any party hereunder shall be effective, except pursuant
to a written instrument signed by the party or parties waiving compliance, and
any such waiver shall be effective only in the specific instance and for the
specific purpose stated in such writing.

 

5.9          Severability of Provisions. In the event that any provision hereof
is found invalid or unenforceable pursuant to judicial decree or decision, the
remainder of this Agreement shall remain valid and enforceable according to its
terms.

 

5.10        Incorporation by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise set forth herein,
this Agreement shall be construed in accordance with the provisions of the Plan
and any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. The Committee shall have the
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be final,
binding and conclusive upon Recipient and his or her legal representative in
respect to any questions arising under the Plan or this Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

(Senior Executives, Long Term Performance Vesting)

 

 

5.11        Notices. All notices or other communications pursuant to this
Agreement shall be in writing and shall be deemed duly given if delivered
personally or by courier service, or if mailed by certified mail, return receipt
requested, prepaid and addressed to the Company executive offices to the
attention of the Corporate Secretary, or if to Recipient, to the address
maintained by the personnel department, or such other address as such party
shall have furnished to the other party in writing.

 

5.12        Acceptance of Agreement. Unless Recipient notifies the Corporate
Secretary in writing within 14 days after the Date of Grant that Recipient does
not wish to accept this Agreement, Recipient will be deemed to have accepted
this Agreement and will be bound by the terms of this Agreement and the Plan.

 

5.13        No Right of Employment. Nothing contained in the Plan or this
Agreement shall be construed as giving Recipient any right to be retained, in
any position, as an employee of the Company or any Subsidiary.

 

 
6

--------------------------------------------------------------------------------

 

 

(Senior Executives, Long Term Performance Vesting)

 

 

Recipient and the Company have executed this Agreement effective as of the Grant
Date.

 

 

RECIPIENT

     

Signature

      Type or Print Name:           Social Security Number:  

 

 

COMPANY

LITHIA MOTORS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Chris Holzshu, CFO

 

 

* Please take the time to read and understand this Agreement in its entirety. If
you have any specific questions or do not fully understand any of the
provisions, please contact Chris Holzshu in writing within 10 days of receipt of
this Agreement.

 

 

7